373 F.2d 742
67-1 USTC  P 9307
Elmer L. REESE, Jr., Dorothy L. Reese, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 10686.
United States Court of Appeals Fourth Circuit.
Argued Feb. 10, 1967.Decided Feb. 28, 1967.

R. Taylor McLean, Towson, Md.  (Royston, Mueller, Thomas & McLean, Towson, Md., on brief), for petitioners.
Jerome I. Chapman, Attorney, Department of Justice (Mitchell Rogovin, Asst. Atty. Gen. and Lee A. Jackson, Harold C. Wilkenfeld and Fred E. Youngman, Attorneys, Department of Justice, on brief), for respondent.
Before HAYNSWORTH, Chief Judge, and BRYAN and J. SPENCER BELL, Circuit judges.
PER CURIAM:


1
For the reasons stated in the opinion of the Tax Court1 its judgment is affirmed.


2
Affirmed.



1
 Reese v. Commissioner, 45 T.C. 407